DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendments filed 19 April 2022.
Claims 1 – 5, 7 – 11 and 13 – 18 are pending.
The claims, as amended by Applicant, are in condition for allowance.

Reasons for Allowance
Claim 1 recites writing, to a portion of second physical block, data of partial write request that partially aligns with a translation unit, wherein i) said second physical block is linked with first physical block (via entry of said first physical block and entry of said second physical block), and ii) remaining portion (of said second physical block) is invalidated, said remaining portion is not aligned with said partial write request.  This subject matter is reflected in claim 1 in its entirety.
As noted in Office Action mailed 03 November 2021, Yeh teaches partial write request that is aligned with a portion of translation unit, where portion of first physical block (that aligns with said portion of translation unit) is invalidated and data of said partial write request is stored in portion of second physical block.  Yeh also teaches linking said first and second physical blocks via entry of said first physical block and entry of said physical blocks.  However, Yeh does not appear to explicitly teach invalidating remaining portion (of said second physical block) that is not aligned to said partial write request.  Therefore, claim 1 is allowable over Yeh.
Yadav (US 8843711) teaches overwriting (at least one portion of write request) of partial block 400 (first portion) (of block 202 (first physical block)) is done by writing to new block 502 (second portion) (of block 206 (second physical block)) (see Yadav Fig. 5, col 8 ln 57-63), where extent table maps (linking) said partial block 400 to said new block 502 using two records (first and second entry) (see Yadav Fig. 6, col 11 ln 15-32).  However, Yadav does not appear to explicitly teach invalidating remaining portion (of said block 206) that is not aligned to said overwriting.  Therefore, claim 1 is also allowable over Yadav.

Claim 8 recites that same allowable limitations as claim 1 and is considered allowable over prior art for the same reasons as claim 1.  It is noted that claim 8 recites additional details (not recited in claim 1) pertaining to using starting logical address to determine that a portion of write request does not fully align with translation unit.
Claim 14 recites that same allowable limitations as claim 1 and is considered allowable over prior art for the same reasons as claim 1.  It is noted that claim 14 recites additional details (not recited in claim 1) pertaining to at least one portion of write request being last element of a set of translation units.
Claims, dependent upon independent claims 1, 8 or 14, are also considered allowable over prior art for the same reasons as said independent claims.
Applicant’s amendment to the claims resolves outstanding issues in Office Action mailed 15 March 2022.  Therefore, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282. The examiner can normally be reached Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIE YEW/            Primary Examiner, Art Unit 2139